EXHIBIT COMMON STOCK PURCHASE AGREEMENT THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of August 19, 2009 (the “Effective Date”) by and among Vivakor, Inc., a Nevada corporation (the “Seller” or “Company”), and Newport Capital Management, LLC (the “Investor”). WHEREAS, the Seller desires to sell to the Investor, and the Investor desires to purchase from Seller, all of the Shares, upon the terms and conditions set forth in this Agreement; NOW THEREFORE, in consideration of the mutual promises, covenants and conditions hereinafter set forth, the parties hereto agree as follows: 1.
